DETAILED ACTION

The Applicant’s amendment filed on April 25, 2022 was received.  Claims 21-27 remain withdrawn.  Claims 1, 13, 16, 18 and 20 were amended.  Claim 28 was added.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued January 14, 2021.

Claim Rejections - 35 USC § 103
Claims 1-2, 4, 9, 11, 14-20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 2012/0042794) in view of Voina (US 2017/0334193), Reckevicius (US 2016/0176003) and Miyamoto (US 2016/0270504).
In regards to claims 1, 9 and 18-19, Tran teaches a flat bed printer (1, railing fabrication workstation) comprising:
a table (5) having a base and a print bed (3, work surface) which supports a component, the print bed comprises a rectangular jig template (34) made of sheet metal (metal work surface), where the jig template is laid on the print bed (part of table, combination of parts form part of the workstation) (fig. 1; para. 18, 21-22);
a pair of guide rails (7) extend along sides of the table (fig. 1; para. 18);
a print head carriage (9) which is above the print bed (fig. 1; para. 18-19);
a plurality of print heads (26, marking device) is attached to the print head carriage, the print heads are movable along the carriage to move the print heads across the print bed (fig. 1-2; para. 19-20);
a motor-20 and motor-10 move the print heads relative to the print bed (fig. 1; para. 18-19);
a motor controller (12) controls the motor (fig. 1; para. 18) and 
a remote computer (controller) controls the motor controller (12) based on software (computer executable code) that enables data of the precise design to be printed (assembly pattern) is supplied to the motor controller (fig. 1; para. 29).
Tran does not explicitly teach a beam located above the metal work surface, the beam coupled to one or more beam supports each comprising a lower end portion movably engaging the one or more guide rails.
However, Voina teaches a flat bed printer comprising a gantry (16) of a pair of guide rails-14 which connect to a guide rail-20 (beam/track) onto which a print head carriage (22) is mounted.  Voina teaches the pair of guide rails-14 and the guide rail-20 are connected to one another by vertical posts (18, beam supports), where lower end of the vertical posts comprises a drive system (26) which engage the pair of guide rails-14 to move guide rail-10 across a flat bed (12).  Voina teaches a controller (30) controls the drive system using control software (computer executable code) (fig. 1-2; para. 25, 29).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the gantry and controller of Voina onto the print head carriage of Tran because Voina teaches printer can be operated with high productivity (para. 4).
Further regarding claims 1, 9 and 18-19, Tran and Voina as discussed, where Voina suggest the flat/print bed has a dimension of flat/print bed with a surface with at least 3 feet in length (fig. 2). 
Tran and Voina do not explicitly the flat/print bed metal work surface.
	However, Reckevicius teaches a table assembly (20, table) comprising a table frame (26, base) and a metal table top (28, work surface) which is made of steel (fig. 2; para. 25-26).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the table assembly with the metal table jig assembly of Reckevicius onto the table of Tran and Voina because Reckevicius teaches it will reduce the setup time (para. 6).
Further regarding claims 1, 9 and 18-19, Tran, Voina and Reckevicius as discussed, but do not explicitly teach marking device contacts and marks the work surface.
However, Miyamoto teaches a drawing tool (71, marking device) which is moved to contact a surface to apply ink onto the surface (fig. 1-3; para. 106-110, 117-119, 125).  Miyamoto teaches the drawing tool is controlled by a drawing control unit (815) of a controller (80) (fig. 6; para. 132, 193).  Miyamoto teaches a motor moves the drawing tool upward or downward during the marking of the surface (para. 124-125).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the drawing tool which is moved vertically of Miyamoto onto the print heads of Tran, Voina and Reckevicius because Miyamoto teaches it will provide the desired design (para. 8, 14).
With regards to the marking device configured to move into contact with the metal work surface and mark the metal work surface with an assembly pattern.
Moving into contact with the metal work surface and mark the metal work surface are limitations which are viewed as intended uses which do not further limit structure, and therefore do not patentably distinguish the claimed invention.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (MPEP2114).
In regards to claim 2, Tran, Voina, Reckevicius and Miyamoto as discussed above, where Tran teaches the plurality of print heads (ink dispenser) which dispense ink (para. 20).
In regards to claim 4, Tran, Voina, Reckevicius and Miyamoto as discussed above, where Miyamoto teaches the drawing tool (marker) contacts the substrate to apply the mark (para. 123).
In regards to claim 11, Tran, Voina, Reckevicius and Miyamoto as discussed above, where Voina teaches obstacle (48, reference point), where controller controls the print head to avoid the obstacle (para. 38-41).
In regards to claim 14-15, Tran, Voina, Reckevicius and Miyamoto as discussed above to teach a rectangular print bed, but do not explicitly teach the metal work surface has a rectangular shape with dimensions of 7.5 feet x 30 feet.
However, it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP2144.04-IV-A).
The rectangular print bed Tran, Voina, Reckevicius and Miyamoto maybe scale up to provide the dimensions of 7.5 feet x 30 feet formed by a continuous work surface.
In regards to claims 16-17, the claim recitations are directed to an intended use of the apparatus which does not add additional structure.    
It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function.  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (MPEP2114).
In regards to claims 20 and 28, Tran, Voina, Reckevicius and Miyamoto as discussed above, but do not explicitly teach the metal work surface is fixedly secured to the base.
However, it has been held the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice (MPEP2144.04-V-B).  One of ordinary skill in the art is capable of securing the rectangular jig template to the print bed having the base of Tran, Voina, Reckevicius and Miyamoto to ensure the jig does not move during the use of the print bed.

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tran, Voina, Reckevicius and Miyamoto as applied to claims 1-2, 4, 9, 11, 14-20 and 28 above, and further in view of Kalmthout (US 2009/0211469).
In regards to claims 6 and 10, Tran, Voina, Reckevicius and Miyamoto have been discussed above, but do not explicitly teach a mechanical stop located at an end of the one or more guide rails, the mechanical stop defining an end of travel of the beam; one or more encoders along the one or more guide rails, the one or more encoders configured to communicate position data to the controller.
However, Kalmthout teaches shuttle assembly (3) which move along guidance rails (9), where the shuttle assembly has carriages (11, 13) which run along the guide/guidance rails (fig. 1-2; para. 97).  Kalmthout teaches a base frame (1) connects to guidance rails, where the base frame extends vertically so that the carriages cannot travel past the ends of the base frame (mechanical stop) (fig. 1; para. 70-77).
Kalmthout teaches on the guidance rails comprises an encoder (10) which provide exact positioning of the shuttle, where the encoder communicates with a controller (fig. 1, 5b; para. 83, 234).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the base frame which enable a stop in travel and the encoder on the guide rails of Kalmthout onto the print bed and guide rails of Tran, Voina, Reckevicius and Miyamoto because Kalmthout teaches it will provide high speed and accurate printing (para. 49 61)

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tran, Voina, Reckevicius and Miyamoto as applied to claims 1-2, 4, 9, 11, 14-20 and 28 above, and further in view of Kalmthout (US 2009/0211469).
In regards to claims 8 and 12, Tran, Voina, Reckevicius and Miyamoto have been discussed above, but do not explicitly teach a memory coupled to the controller, the memory storing a plurality of railing patterns; and a user interface coupled to the controller.
However, Ozawa teaches a printing system (201) which is controlled by a computer (214), where the computer is connected to a touch panel (232, user interface) for selecting printing data (electronic file defining assembly pattern) and the printing data is recorded on CD, DVD (memory) or the like (fig. 1, 4; para. 32-34).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the computer, touch panel and memory of Ozawa onto the controller of Tran, Voina, Reckevicius and Miyamoto because Ozawa teaches it will provide printing of varying designs which is user selected on to the surface (para.  43, 45).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tran, Voina, Reckevicius and Miyamoto as applied to claims 1-2, 4, 9, 11, 14-20 and 28 above, and further in view of Tinsley (US 2018/0281121).
In regards to claim 13, Tran, Voina, Reckevicius and Miyamoto have been discussed above, but do not explicitly teach a guard positioned above the one or more guide rails.
However, Tinsley teaches a drive system for a gantry (16) which comprises a belt (28) that protects the rack and pinion gear (22) and gantry rails (26) from spray and from accumulating debris.  Tinsley teaches the belt is positioned above the gantry rails and rack and pinion gear (fig. 2-3, 5; para. 22-23).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the belt positioned above the gantry rails of Tinsley onto the guide rails of Tran, Voina, Reckevicius and Miyamoto because Tinsley teaches it will prevent accumulation of debris and from spray from landing on the rails.

Response to Arguments
Applicant's arguments filed April 25, 2022 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
The art of record does not disclose or teach moving a marking device into contact with a work surface that is part of the table and marking the work surface with an assembly pattern, as variously recited in the independent claims.
Miyamoto marks a substrate but does not disclose or suggest moving a marking device into contact with and marking a work surface of a table, as claimed. Accordingly, the POSA would not have arrived at the claimed invention based on the combined teachings of Tran, Voina, Reckevicius, and Miyamoto

In response to Applicant’s arguments, please consider the following comments:
The prior art combination Tran, Voina, Reckevicius and Miyamoto do address all of the structural limitations of the claim.  Tran teaches the print bed comprises a rectangular jig template (34) made of sheet metal (metal work surface) (fig. 1; para. 18, 21).  Miyamoto teaches a drawing tool (71, marking device) which is moved to contact a surface to apply ink onto the surface, where a motor moves the drawing tool upward or downward during the marking of the surface (para. 124-125).  
The motor of the drawing tool of Miyamoto addresses the claimed marking device configured to move into contact as the motor represents a configuration that moves the drawing tool.  When the motor and drawing tool are incorporated into Tran, Voina and Reckevicius, the prior art combination is capable of vertically moving the drawing tool to contact the metal jig template.
In response to applicant's argument that Miyamoto marks a top of a nail, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Miyamoto was relied upon to teach the drawing tool which is vertically movable to mark a surface.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717